Citation Nr: 0335772	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
testicle injury, to include varicocele of the left testicle.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes cavus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.

5.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative disc disease and 
radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1979.

Service connection for residuals of an injury to the left 
testicle and for bilateral pes cavus was originally denied by 
the Regional Office (RO) in a rating decision dated in 
November 1980.  The former disability was denied on the basis 
that the in-service findings were acute and transitory, and 
no residuals were present, and the claim for service 
connection for pes cavus was denied on the basis that it was 
a congenital and developmental abnormality.  The veteran was 
provided with notice of this decision.  

In a rating decision dated in August 1992, the RO, in 
pertinent part, concluded that new and material evidence had 
not been received to reopen the claims for service connection 
for residuals of a left testicle injury or bilateral pes 
cavus.  In addition, the RO denied the veteran's claim for 
service connection for degenerative disc disease of the 
cervical spine.  The veteran was informed of this decision 
and of his right to appeal by a letter dated later in August 
1992.  

By rating action dated in September 1997, the RO denied the 
veteran's claim for service connection for an ankle 
disability.  He was notified of this determination and of his 
right to appeal by a letter dated later that month.  A timely 
appeal was not received.

Recently, the veteran has sought to reopen his claims for 
service connection for residuals of an injury to the 
testicle, degenerative disc disease of the cervical spine, 
bilateral pes cavus and a bilateral ankle disability.  By 
rating decision dated in May 1998, the RO held that new and 
material evidence had not been received to reopen claims for 
service connection for a left testicle condition, 
degenerative disc disease of the cervical spine or a 
bilateral foot disability.  The RO also denied service 
connection for an ankle disability.  In addition, the RO 
denied the veteran's claim for an increased rating for his 
service-connected low back disability, then evaluated as 20 
percent disabling.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2000, at which time it was remanded 
in order to afford the veteran the opportunity to testify at 
a hearing before a Veterans Law Judge.  However, in a 
statement dated in May 2000, the veteran specifically 
indicated that he did not want to testify at a Travel Board 
hearing.  

Based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
in May 2002, the RO, by rating action dated in April 2003, 
increased the evaluation assigned for chronic lumbosacral 
strain with degenerative disc disease and radiculopathy to 40 
percent, effective March 1998.  

When this case was before the Board in April 2000, the issues 
included service connection for numbness of the right thigh 
and for numbness of the legs.  In the supplemental statement 
of the case issued in April 2003, the RO indicated that these 
matters were being "service-connected" as part and parcel 
of the chronic lumbosacral strain with degenerative disc 
disease.  Accordingly, this decision is limited to the issues 
set forth on the cover page.

In the May 1998 rating action on appeal, the RO did not 
determine whether the veteran had submitted new and material 
evidence with respect to the claim for service connection for 
a bilateral ankle disability.  Rather, it denied the 
veteran's claim on the merits following a de novo review of 
the record.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
September 1997 action.  Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen the previously denied claim, the issue 
certified by the RO has been rephrased as noted on the title 
page.

The issue of entitlement to an increased rating for 
lumbosacral strain with degenerative disc disease and 
radiculopathy will be addressed in the REMAND following the 
ORDER section below.


FINDINGS OF FACT

1.  By rating decision dated in August 1992, the RO denied 
the request to reopen a claim for service connection for 
residuals of an injury to the testicle.  The veteran was 
notified of this decision, but did not file a timely appeal.

2.  The evidence received since the August 1992 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of an injury to the testicle, to include varicocele 
of the left testicle.

3.  By rating decision dated in August 1992, the RO denied 
service connection for degenerative disc disease of the 
cervical spine.  The veteran was notified of this decision, 
but did not file a timely appeal.

4.  The evidence received since the August 1992 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
degenerative disc disease of the cervical spine.

5.  By rating decision dated in August 1992, the RO denied 
the request to reopen a claim for service connection for a 
bilateral foot disability.  The veteran was notified of this 
decision, but did not file a timely appeal.

6.  The evidence received since the August 1992 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral foot disability.

7.  By rating decision dated in September 1997, the RO denied 
service connection for a bilateral ankle disability.  The 
veteran was notified of this decision, but did not file a 
timely appeal.

2.  The evidence received since the September 1997 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral ankle disability.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1992, which denied the 
request to reopen a claim for service connection for 
residuals of an injury to the testicle, to include varicocele 
of the left testicle, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence received since the August 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for residuals of an injury to 
the testicle, to include varicocele of the left testicle.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  The RO's decision of August 1992, which denied service 
connection for a neck disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

4.  The evidence received since the August 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for degenerative disc disease of 
the cervical spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

5.  The RO's decision of August 1992, which denied the 
request to reopen a claim for service connection for a 
bilateral foot disability, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

6.  The evidence received since the August 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a bilateral foot disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

7.  RO's decision of September 1997, which denied service 
connection for residuals a bilateral ankle disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

8.  The evidence received since the September 1997 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a bilateral ankle 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 7-2003, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in June 2001, informed the 
appellant of the evidence necessary to substantiate his 
claims, as well as VA development activity.  As such, VA's 
duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board notes that the VCAA notice letter issued on June 5, 
2001 advised the veteran to send additional information and 
evidence within 60 days.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3rd 1334 (Fed Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  A full year 
is allowed to respond to a VCAA notice.  Nevertheless, the 
concerns expressed in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3rd 1334 (Fed Cir. 
2003) do not preclude the Board's consideration of the issues 
on appeal at this time.  In this regard, it is noted that, in 
a letter issued on April 8, 2003, the VA afforded the veteran 
an additional opportunity to submit information and evidence 
relevant to the issues on appeal.  No response was received.  
A remand in this regard is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Factual background

A.  Residuals of an injury to the testicle, to include a 
varicocele of the left testicle

The old evidence 

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints involving the 
left testicle.  In May 1979, it was reported that the veteran 
had fallen on snow and ice in basic training, but that he did 
not seek medical aid at that time.  About one week earlier, 
he had been told he had an infection and was given 
medication, but the pain did not stop.  An examination showed 
that the area of the left testicle sac was slightly red.  He 
was referred to the surgical clinic later that day.  
Following an examination, the impression was epididymitis.  
Bed rest and medication were prescribed.  When he was seen in 
June 1979, it was indicated that the veteran had protracted 
epididymal pain on the left, and that there had been no 
response to routine care.  An examination revealed a mild 
varicocele on the left and tenderness in the lower pole of 
the left testis.  He was seen in the urology clinic later in 
June and it was noted that the pain persisted.  An 
intravenous pyelogram was reportedly normal.  The pertinent 
impression was epididymalgia of unknown etiology.  In July 
1979, a voiding cystourethrogram and an excretory urogram 
were negative.  

The veteran was again seen in the urology clinic in August 
1979.  It was reported that a genitourinary evaluation had 
been normal and that medication did not provide relief of his 
symptoms.  An examination showed a small left varicocele with 
a normal tender epididymis.  The impression was left 
orchalgia of unknown cause.  A scrotal support was 
recommended.  He continued to be treated for left testicular 
pain in October and November 1979.  It was noted in November 
1979 that he had been kicked in the groin that day.  He 
noticed swelling and discoloration.  

A VA general medical examination was conducted in October 
1980.  The veteran reported testicular swelling and pain 
since January 1979 when he fell on ice.  He asserted that the 
pain was made worse by bumping, jarring, lifting bending and 
sexual intercourse.  Following an examination, the pertinent 
diagnosis was history of left testicle injury, with the 
examination perfectly normal.  

VA outpatient treatment records dated in 1991 and 1992 
reflect that the veteran was seen in May 1991 for chronic 
left epididymitis and left varicocele.  

Following a VA general medical examination, the pertinent 
diagnosis was varicocele of the left, with testicular 
atrophy.

The August 1992 rating decision

By rating action dated in August 1992, the RO concluded that 
the additional evidence was not new and material, and the 
claim for service connection for a left testicle condition 
was not reopened.  The RO noted that the evidence was 
cumulative in nature and did not establish that the condition 
was incurred in service.  

The additional evidence 

VA outpatient treatment records dated from 1998 to 2002 show 
that the veteran was seen for various complaints, including 
testicular pain.  A scrotal ultrasound in February 2001 
revealed a mild varicocele of the spermatic cord in the left 
scrotum.  

On VA examination in May 2002, it was reported that the 
veteran wore an athletic supporter due to scrotal pain.  An 
examination showed fullness and tenderness of the left 
testicle.  The remainder of the genitourinary examination was 
normal.  No pertinent diagnosis was made.  

B.  Degenerative disc disease of the cervical spine 

The old evidence 

The service medical records are negative for complaints or 
findings concerning the cervical spine. On examination in 
June 1979, a clinical evaluation of the spine was normal.  

VA outpatient treatment records disclose that the veteran was 
seen in August 1991 and complained of right-sided neck pain 
radiating to the right arm with tingling and numbness of the 
right upper extremity.  He related that these complaints had 
been present since a motor vehicle accident about ten years 
earlier.  He claimed that he was told that he had a central 
herniated intervertebral disc at C4-5.  An electromyogram 
showed no definite evidence of cervical radiculopathy or 
peripheral neuropathy.  It was noted in April 1992 that the 
veteran had a herniated nucleus pulposus C5-7.  

The veteran was afforded a general medical examination by the 
VA in May 1992.  He stated that a herniated disc at C4-5 was 
diagnosed by myelogram in 1982.  Following an examination, 
the diagnosis was reported history of central herniated 
nucleus pulposus of C4-5.

The August 1992 RO decision 

By rating action dated in August 1992, the RO denied the 
veteran's claim for service connection for a neck disability.  
It was noted that there was no evidence of a neck injury in 
service, and that the earliest evidence of a neck condition 
by history was in 1982.  

The additional evidence 

On VA examination of the spine in April 1998, the veteran 
related that he had a severe accident in 1960 and injured his 
back and neck.  He stated that when he was examined in 1982, 
it was noted that he had something wrong with his cervical 
spine.  There were no findings or diagnoses pertaining to the 
cervical spine.

VA outpatient treatment records dated from 1998 to 2001 have 
been associated with the claims folder.  The veteran was seen 
in April 2001 and related that he had been in an accident 
during service that led to his neck problems.  

The veteran was examined by the VA in May 2002.  He described 
an axial skeletal injury when he was four years old and his 
hair became caught in an engine fan.  He stated that he had 
experienced neck pain since that time.  Following an 
examination, the pertinent impression was extensive multi-
level degenerative arthritis involving the cervical spine.  

C.  Pes cavus

The old evidence 

The service medical records show that the veteran was seen in 
January "1978" for pes cavus with hammertoes bilaterally.  
He was seen on a number of occasions for complaints of foot 
pain.  In March 1979, the veteran complained of bilateral 
foot pain of three days duration following a 25-mile march.  
He again complained of foot pain about six weeks later.  He 
related that he had seen a private podiatrist who told him 
that he had high arches, and that surgical intervention was 
needed.  He indicated that the pain began when he entered 
service.  Later in May 1979, the veteran was seen in the 
podiatry clinic for his foot complaints.  Following an 
examination, the assessment was cavus type foot, moderate.  

The veteran was seen in the orthopedic clinic in August 1979 
for painful feet.  There was no fixed deformity of the toes.  
The impressions were metatarsalgia with foot sprain and mild 
pes cavus.  When seen in the podiatry clinic later that 
month, it was noted that the veteran had bilateral mild pes 
cavus.  The examiner noted that it appeared to be a 
physiological extensor contraction of the digits.  It was 
noted the next day that X-ray studies revealed a mild to 
moderate cavus type foot structure with hyperextended digits 
of both feet.  It was stated that the symptom complex 
complaint appeared to be exaggerated for the physical 
findings.  An element of physiological overlay was also 
noted.

On VA general medical examination in October 1980, the 
veteran reported that both feet hurt, but there was no 
history of an injury.  It was reported that he had a definite 
bilateral pes cavus.  On examination, there was no pronation 
or bulging of the medial border.  There was no valgus of the 
heel.  There was elevation of the longitudinal arch, but no 
depression.  There was slight clawing of the toes.  No hallux 
valgus or rigidus was noted.  The pertinent diagnosis was 
history of foot pain with pes cavus and calluses.  The 
examiner indicated that pes cavus was congenital and that 
there was no excessive functional loss on the examination.  

In a statement dated in November 1987, a private podiatrist 
related that the veteran had been treated at that office 
since June 1982 and that his chief complaint had been 
bilateral foot and ankle pain.  The pain was reportedly 
present since he had been in service.  An examination 
disclosed a strained foot with plantar displaced metatarsal 
heads, bilaterally.  

VA outpatient treatment records show that the veteran was 
seen in May 1991 and pes cavus was noted.  It was concluded 
in August 1991 that the veteran's foot pain was due to 
biomechanical abnormalities.  

A VA general medical examination was conducted in May 1992.  
An examination revealed that the feet were within normal 
limits.

The RO's August 1992 decision 

In its August 1992 determination, the RO concluded the 
additional evidence was cumulative and did not constitute new 
and material evidence demonstrating that a bilateral foot 
disability was incurred in or aggravated by service.  



The additional evidence 

The veteran was afforded a VA examination in April 1998.  He 
stated that his feet hurt most of the time and he alleged 
that it was due to marching while in service.  An examination 
revealed a slight "H. vagers" deformity of both toes.  

Another VA examination was conducted in May 2002.  An 
examination of the feet showed mild callosities on the 
plantar surface of both feet.  There was no breakdown.  There 
were bilateral hallux valgus abnormalities, but these areas 
were nontender and there was no abnormality of the intrinsic 
musculature of the feet.  The pertinent impression was that 
there was no diagnosis for purposes of disability 
determination involving the feet.

D.  A bilateral ankle disability 

Factual background

The service medical records are negative for complaints or 
findings of any ankle disability.  

The veteran was examined by the VA in October 1980.  An 
examination showed that both ankles measured ten inches in 
circumference.  There was no edema.  No pertinent diagnosis 
was made.

A private podiatrist related in a November 1987 statement 
that the veteran had been seen since June 1982.  At that 
time, his complaints included bilateral ankle pain.  There 
were no findings pertaining to the ankles.  

On VA general medical examination in May 1992, it was noted 
that the veteran had full range of motion of the ankles.  No 
bony abnormalities were noted.  There was no diagnosis 
referable to the ankles.  



The RO decision

In a rating decision dated in September 1997, the RO denied 
the veteran's claim for service connection for a bilateral 
ankle disability on the basis that no disability was present.  

The additional evidence 

Private medical records disclose that the veteran was seen in 
October 2000 for an evaluation of ankle pain.

VA outpatient treatment records show that the veteran was 
seen in April 2001 and complained of ankle problems.  

The veteran was afforded a VA examination in May 2002.  He 
claimed that he went on a 25-mile march and that caused pain 
in his ankles.  He reported ankle swelling after activity.  
An examination disclosed normal range of motion of the 
ankles.  There was no ankle edema.  There was no crepitance 
with active or passive range of motion of the ankles.  
Ligamentous insertions appeared to be intact.  Calf 
musculature was normal.  X-ray studies of the ankles revealed 
no joint effusion or pathological calcifications.  The soft 
tissues appeared to be normal.  There were mild hypertrophic 
changes of the right medial malleolus suggesting a previous 
deltoid injury.  The pertinent impression was that there was 
no diagnosis for purposes of disability determination 
involving the ankles.

Analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claims for service 
connection for residuals of a testicle injury, a bilateral 
foot disability and for a neck disability in August 1992.  He 
was informed of the last final disallowance of the claim for 
service connection for a bilateral ankle disability in 
September 1997.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the United States 
Court of Appeals for Veterans Claims (Court) cases regarding 
finality, the additional evidence submitted since those 
determinations.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The additional evidence received since the most recent 
decision that denied the claims for service connection for 
residuals of an injury to the testicle, degenerative disc 
disease of the cervical spine, pes cavus and a bilateral 
ankle disability consists of reports of medical treatment 
many years after service.

As such, the Board finds that the additional evidence, 
considered in conjunction with the record as a whole, is 
merely cumulative and does not relate to the basis for the 
prior final denials.  The veteran's statements to the effect 
that he has residuals of an injury to the testicle, a 
cervical spine disability, pes cavus or a bilateral ankle 
disability that are related to service are essentially 
similar to his previous allegations.  These statements, 
standing alone, are insufficient to warrant reopening his 
claims.  Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no competent medical evidence 
demonstrating that the veteran has residuals of an injury to 
the testicle, to include varicocele, degenerative disc 
disease of the cervical spine, pes cavus or a bilateral ankle 
disability that is related to any incident in service.  The 
evidence in this case does not support such a conclusion.  
There is a complete lack of medical evidence indicating that 
the veteran currently has any of the claimed disabilities 
that is related to his military service.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In summary, the Board finds that the evidence submitted since 
the RO's determinations of August 1992 and September 1997, 
when viewed in conjunction with all the other evidence of 
record, is merely cumulative and redundant, and has no 
significant effect upon the facts previously considered.  As 
such, it is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claims for service connection for residuals of an injury to 
the testicle, to include varicocele of the left testicle, 
degenerative disc disease of the cervical spine, pes cavus or 
a bilateral ankle disability. 


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the testicle, to include varicocele 
of the left testicle, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine, the appeal 
is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for pes 
cavus, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability, the appeal is denied.


							(CONTINUED ON NEXT PAGE)


REMAND

The veteran also asserts that a higher rating is warranted 
for his service-connected low back disability.

Significantly, however, there has been a change in the rating 
criteria applicable to the veteran's service-connected low 
back disorder.  The VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  

The Board notes that this change in the regulations occurred 
while the case was still pending at the RO, and the 
supplemental statement of the case issued in April 2003 did 
not set forth the complete revision in the Diagnostic Code.  
In addition, the Board observes that new regulations 
pertaining to the evaluation of disabilities of the spine 
became effective on September 26, 2003, and the veteran has 
not been apprised of this change.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should consider the veteran's 
claim for an increased rating for his 
lumbar spine disability pursuant to all 
rating criteria in effect during the 
course of his appeal.  Thereafter, if the 
determination remains adverse, the RO 
should furnish the veteran a supplemental 
statement of the case that includes the 
pertinent Diagnostic Codes that became 
effective both before and after September 
26, 2003.  The veteran should be afforded 
the appropriate period of time in which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



